PER CURIAM:
This claim was submitted for decision upon the pleadings by agreement of the parties. The claimant was employed by the respondent from August 1, 1974, until August 31, 1975, at an *96agreed salary of $20,000 per year, but she was paid on the basis of an annual salary of $16,000. This claim, in the amount of $4,332.00, is for the difference between the agreed salary and the salary actually paid. The respondent’s Answer admits the validity of the claim and the amount due. Accordingly, the Court makes and award to the claimant in the amount of $4,332.00.
Award of $4,332.00.